Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in reply to 07/01/2021. Claimed priority is granted from continuation application 16815083, filed 03/11/2020, now U.S. Patent #11082373. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11082373 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the application is disclosed in the patent application, namely subject matter, namely a method/system for dynamically creating content to present to a user based on an identified intent, or other context, associated with a message that is received from a message server that can be analyzed to identify the message content within the message prior to distributing to the recipient client device.; and applying trained intent identification models to the identified message content to determine an intent, or other type of context, associated with the message. By this rationale, claims 1-20 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kent et al., US 20130282481 A1, in view of XUE et al., US 20190200385 A1.
Regarding claim 1, Kent teaches substantially a system for identifying message intent, the system comprising: a computing device; at least one application executable in the computing device (figs 1 and 2), wherein, when executed, the at least one application causes the computing device to at least: identify message content within a message (par. 0005, 0026, 0051 and disclosure of claim 20); determine an intent score based on one or more intent identification models being applied to the message content (par. 0005, 0051 and disclosure of claim 20; note that the set of one or more intent phrase fragments represent the intent identification models recited in the claims); identify an intent in an instance in which the intent score meets or exceeds a predefined threshold (par. 0005, 0051 and disclosure of claim 20);  and transmit the message to a client device (par. 0026).  However, Kent does not disclose “embed the intent in a header of the message”.  This feature is well-known in the art as evidence by XUE. In the same area of invention, XUE teaches an intent target network device ID embedded in the header of a broadcast message (see par. 0110). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the embedded headed mechanism of XUE within the structure of Kent because the person would have realized that the combined structure would perform the intended functions of the invention, allowing the transmitting device to transmit data to the intended recipient upon receiving the clear to send signal, as stated by XUE in par. 0006. By this rationale, claim 1 is rejected.   
Regarding claims 2-20, the combination Kent-XUE teaches:
2. The system of claim 1, wherein, when executed, the at least one application causes the computing device to at least parse the message content into one or more content terms, the one or more content terms being analyzed by the one or more intent identification models to determine the intent score (Kent, par. 0033, 0051).  
3. The system of claim 1, wherein, when executed, the at least one application causes the computing device to at least: compare one or more content terms in the message content with a respective keyword bank of a plurality of intent identification models; and select the one or more intent identification models from the plurality of intent identification models based on a respective match between the one or more content terms with the respective keyword bank (Kent, 0032 and 0045).  
4. The system of claim 1, wherein each of the one or more intent identification models are associated with a respective third-party service (Kent, par. 0018 and 0021).  
5. The system of claim 4, wherein, when executed, the at least one application causes the computing device to identify the respective third-party service based on at least one of the message content, the header of the message, or a sender address of a sender of the message (Kent, par. 0018 and 0021).   
6. The system of claim 1, wherein the intent is one of a plurality of intents identified in the message content based on the one or more intent identification models, the header of the message being embedded with the plurality of intents (XUE, 0036 and 0062).  
7. The system of claim 1, wherein, when executed, the at least one application causes the computing device to at least upload the one or more intent identification models in response to an administrator-defined configuration (XUE 0075, 0078 and 0110).  
8. A method for identifying message intent, the method comprising: identifying, by a computing device, message content within a message; determining, by the computing device, an intent score based on one or more intent identification models being applied to the message content (par. 0005, 0026, 0051 and disclosure of claim 20); identifying, by the computing device, an intent in an instance in which the intent score meets or exceeds a predefined threshold (par. 0005, 0026, 0051 and disclosure of claim 20); embedding, by the computing device, the intent in a header of the message; and transmitting, by the computing device, the message to a client device (XUE, par 0110).  The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim. By this rationale. Claim 8 is rejected.
9. The method of claim 8, further comprising parsing the message content into one or more content terms, the one or more content terms being analyzed by the one or more intent identification models to determine the intent score (Kent, par. 0033, 0051).  
10. The method of claim 8, further comprising: comparing one or more content terms in the message content with a respective keyword bank of a plurality of intent identification models; and selecting the one or more intent identification models from the plurality of intent identification models based on a respective match between the one or more content terms with the respective keyword bank (Kent, 0032 and 0045).  
11. The method of claim 8, wherein each of the one or more intent identification models are associated with a respective third-party service (Kent, par. 0018 and 0021).  
12. The method of claim 11, further comprising identifying the respective third-party service based on at least one of the message content, the header of the message, or a sender address of a sender of the message (Kent, par. 0018 and 0021).    
13. The method of claim 8, wherein the intent is one of a plurality of intents identified in the message content based on the one or more intent identification models, the header of the message being embedded with the plurality of intents (XUE, 0036 and 0062).    
14. The method of claim 8, further comprising uploading the one or more intent identification models in response to an administrator-defined configuration(XUE 0075, 0078 and 0110).  
15. A non-transitory computer readable medium for identifying message intent, the non-transitory, computer readable medium comprising machine-readable instructions that, when executed by a processor of a computing device, cause the computing device to at least: identify message content within a message (par. 0005, 0026, 0051 and disclosure of claim 20); determine an intent score based on one or more intent identification models being applied to the message content (par. 0005, 0026, 0051 and disclosure of claim 20); identify an intent in an instance in which the intent score meets or exceeds a predefined threshold (par. 0005, 0026, 0051 and disclosure of claim 20);  embed the intent in a header of the message: and transmit the message to a client device (XUE, par 0110). The same motivation and reason to combine used for the rejection of claim 1 is also valid for this claim. By this rationale. Claim 15 is rejected.
16. The non-transitory computer readable medium of claim 15, wherein the machine- readable instructions, when executed by the processor of the computing device, further cause the computing device to at least parse the message content into one or more content terms, the one or more content terms being analyzed by the one or more intent identification models to determine the intent score (Kent, par. 0033, 0051).   
17. The non-transitory computer readable medium of claim 15, wherein the machine- readable instructions, when executed by the processor of the computing device, further cause the computing device to at least: compare one or more content terms in the message content with a respective keyword bank of a plurality of intent identification models; and select the one or more intent identification models from the plurality of intent identification models based on a respective match between the one or more content terms with the respective keyword bank (Kent, 0032 and 0045).   
18. The non-transitory computer readable medium of claim 15, wherein each of the one or more intent identification models are associated with a respective third-party service (Kent, par. 0018 and 0021).    
19. The non-transitory computer readable medium of claim 18, wherein the machine- readable instructions, when executed by the processor of the computing device, further cause the computing device to at least: identify the respective third-party service based on at least one of the message content, the header of the message, or a sender address of a sender of the message (Kent, par. 0018 and 0021).   
20. The non-transitory computer readable medium of claim 15, wherein the machine- readable instructions, when executed by the processor of the computing device, further cause the computing device to at least upload the one or more intent identification models in response to an administrator-defined configuration (XUE 0075, 0078 and 0110).   

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2459
August 10, 2022